Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	This action is issued in response to amendment filed 8/1/2022.
	Claims 1-3, 5-9,11-15, and 17-18 were amended. Claims 4, 10, 16 were canceled. No Claims were added.
	Claims 1-3, 5-9,11-15, and 17-18 are pending.

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
Applicant argues the applied art fail to disclose selecting a knowledge display template comprising receiving training sentences to train a classification model, wherein the training sentences comprise training data for a machine learning model, and using the classification model to select the knowledge display template.
Examiner disagrees. Chai disclose the step of displaying a first knowledge graph as shown in Fig. 5, and Fig. 6, which corresponds to plurality of nodes and an edge indicating a relationship between elements as further described in Para. 0044-0049. The argued “knowledge display template” as defined in the Para. 0027 of the instant application as “A knowledge display template can be a data structure that indicates the display format or structure for a custom knowledge graph (hereinafter, "knowledge graph") based on a determined intent and set of factors for a query. Each knowledge display template in the set of knowledge display templates can cause the display or rendering of a different type of knowledge graph using on a given result set. A first knowledge display template, for example, based on a query having a determined intent of "file search" and having a "place" and "person" as important factors can be used to generate a knowledge graph having people (e.g., names, images of people, or other avatar representing a person) and specific locations (e.g., a conference room where a was created) as nodes” which is a data structure to display the data base on the intent such as place or person. Chai disclose a knowledge graph template which display data based on the intent such as name as shown in Fig. 6, wherein 624 corresponds to “person” as further described among other portion of the applied art in Para. 0049, and 0050. Furthermore, the argued “training sentence” as defined in the instant application specification Para. 0028, “a set of training sentences. Each sentence can, for example, indicate a different way of querying the information system for a particular data item”. The applied art discloses an “entity type may be a defining characteristic of an entity. For example, entity type node Y may be connected to an entity node X by an “Is A” edge or link, discussed further below, such that the graph represents the information “The Entity X Is Type Y.” For example, the entity node “George Washington” may be connected to the entity type node “President.” An entity node may be connected to multiple entity type nodes, for example, “George Washington” may also be connected to entity type node “Person” and to entity type node “Military Commander.” In another example, the entity type node “City” may be connected to entity nodes “New York City” and “San Francisco.” In another example, the concept “Tall People,” although incompletely defined, i.e., it does not necessarily include a definition of “tall”, may exist as an entity type node. In some implementations, the presence of the entity type node “Tall People,” and other entity type nodes, may be based on user interaction.” Which corresponds to training sentences, and the data are modeled and stored in a knowledge graph which corresponds to classification model, as shown in Fig. 6, Para. 0061-0062.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9,11-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chai et al. (Chai hereinafter) US Patent Application Publication No. 20160063106 filed Aug. 8, 2012 and published March 3, 2016.

Regarding Claims 1, 7, and 13, Chai disclose a method comprising: 
receiving a natural language query at an information system (Fig. 3, the query “romance films” entered at GUI interface corresponds to receiving, Chai), the natural language query indicating an intent (Fig. 3, the intent is indicated under the explore, for example, the intent maybe to explore related books (308) or related collections 316, Chai) and at least a first factor and a second factor (the factors are the individual query words. Specifically, “Romance” is the first factor and “Films” is the second factor, Chai); 
retrieving a set of candidate information from the information system based on the natural language query, the set of candidate information having a type determined by the intent (FIG 8, step 802. The query obtains a set of initial results, based on the input of the intent and the first and second factors, Chai); 
selecting a knowledge display template from a set of knowledge display templates using the intent, the first factor and the second factor (FIGS 6-7, give examples of potential knowledge display templates that are pre-established. These can be selected for comparison to the search query information, Chai); and 
receiving a set of training sentences to train a classification model, wherein: the training sentences comprise training data for a machine learning model; and 
the training sentences indicate different ways of querying the information system (Para. 0049, wherein the data organized in a knowledge graph as entity nodes, relationship between the nodes corresponds to training data, Fig. 3, wherein the “explore” step 304, provide different ways of searching such as 308, 314 which corresponds to different way of querying the information, the specification of the instant application in Para. 0019 recites “enables information systems to algorithmically generate questions that can reduce or otherwise refine the scope of a query” the drop-down menu of Chai provides a question generated by the same system, which corresponds to the generating based on the relationship a question, the lower number of results presented corresponds to reduce the number of candidate information Chai); 
generating the classification model using the training sentences (Para. 0062, wherein the entity type related to a data corresponds to classification as shown in Fig. 6, Para. 0062-0064, wherein step 602 is connected to class male step 606, birthdate 616 which corresponds to generating a classification model using the training sentences, Chai); and 
using the classification model to select the knowledge display template from the set of knowledge display templates based on the intent, the first factor and the second factor (Fig. 6, Para. 0049, wherein the method of organizing data based in the entity type, corresponds to display a set of knowledge template, and (Para. 0026, wherein the displayed one or more results to the user interface, the search result includes a link to a webpage corresponds to display template based on the intent, Chai); and 
rendering, using the knowledge display template (FIG 8, step 808, the result is to produce a new knowledge graph from the utilized display templates. Also see Para 0074, line 3), a display of a first knowledge graph comprising the set of candidate information, the first knowledge graph having a plurality of nodes and an edge (Fig, 6, Para. 0058-0063, Chai) indicating a relationship between elements, represented by the plurality of nodes (Fig. 6, Chai) of the set of candidate information based on the first factor and the second factor (a knowledge graph indicates relationships between entities. In the case of the knowledge graph produced in step 808, the relationships will be between entity results produced by the search terms (i.e. the first and second factors and the intent).
Also,
Claim 7, recites one or more computing nodes having a memory and a processor; and a computer readable storage medium of the one or more computing nodes having program instructions embodied therewith (Fig. 1, Chai).
Claim 13, recites a computer program product, the computer program product including a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium (Para. 0005, Chai).
	Regarding Claims 2, 8, and 14, Chai disclose a method further comprising: 
generating, based on the relationship, a question associated with the first factor and the second factor to reduce a number of the elements in the set of candidate information (Fig. 3, wherein based on the “Romance Films” the “Explore” step 306 generates a question such as “Actor” step 308, “Director” step 314, as further described in Para. 0035, since the specification of the instant application in Para. 0019 recites “enables information systems to algorithmically generate questions that can reduce or otherwise refine the scope of a query” the drop-down menu of Chai provides a question generated by the same system, which corresponds to the generating based on the relationship a question, Chai); 
reducing the number of the elements in the set of candidate information based on a response to the question to generate a reduced set of candidate information (Para. 0035, Fig. 3, wherein the search “Romance Films” produce 2354 results as shown in step 302, and the selection of the question generated from the drop-down selection 304, produce based on the selection less number of results as shown in step 306, 308, and 314, the specification of the instant application in Para. 0019 recites “enables information systems to algorithmically generate questions that can reduce or otherwise refine the scope of a query” the drop-down menu of Chai provides a question generated by the same system, which corresponds to the generating based on the relationship a question, the lower number of results presented corresponds to reduce the number of candidate information, Chai); and 
rendering, using the knowledge display template, a second knowledge graph (Para. 0029, Chai), comprising the reduced set of candidate information, the second knowledge graph indicating a relationship between the reduced number of the elements in the reduced set of candidate information based the first factor and the second factor (Para. 0030, wherein the knowledge based indicates the relationship between the search results related to the search query, such as “author” corresponds to reducing the number of candidates, Chai).
Regarding Claims 3, 9, and 15, Chai disclose a method further comprising: 
providing the reduced set of candidate information to satisfy the natural language query (Fig. 3, wherein the step of selecting using the “explore” 304, will reduce the search result from the “Romance Films” which is a natural language query total results “2354” and after the making the selection bring it down to lower number to “487”, as further described in Para. 0034-35, wherein the displayed result based on the user selection of “Romance Films” the search may determine that the user desires movies of “Romance” which is some of the “Romance Films” Chai).
Regarding Claims 5, 11, and 17, Chai disclose a method wherein the first factor and the second factor are named entities in the first knowledge graph (Para. 0049, wherein for example “George Washington” corresponds to the first factor, and “President” corresponds to the second factor”, Chai).
Regarding Claims 6, 12, and 18, Chai disclose a method further comprising determining the intent, the first factor and the second factor using a natural language classifier and set of natural language processing algorithms (the intent is indicated under the explore, for example, the intent maybe to explore related books (308) or related collections 316, Chai).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Overell et al. 20110307435 relates to knowledge representation systems which include a knowledge base in which knowledge is represented in a structured, machine-readable format that encodes meaning. Techniques for extracting structured knowledge from unstructured text and for determining the reliability of such extracted knowledge  
Marantz et al. 20150269176 relates to query processing system (QPS) is described herein for assisting a user in refining an input query. In one implementation, the QPS interprets the user's input query using a collection or rule modules, associated with respective query-detection grammars, and by referring to a structured knowledge base. Based on this analysis, the QPS may then generate and present a set of synthetic query suggestions, each providing a suggestion regarding how the user may refine his or her query. 
Tunstall-Pedoe 20090192968 relates to knowledge representation systems which include a knowledge base in which knowledge is represented in a structured, machine-readable format that encodes meaning.  
Green 7849439 related to application-generic sequence diagram generator driven by a non-proprietary language

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 17, 2022